IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-50760
                           Summary Calendar



WESLEY VINSON,
                                           Plaintiff-Appellant,

versus

JOHN CORNYN, Attorney General,
                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-01-CV-104-SS
                        --------------------
                           March 29, 2002

Before JOLLY, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Wesley Vinson, Texas prisoner # 466636, has appealed the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous and for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii).    Vinson argues that John Cornyn, the

Attorney General of Texas, is vicariously liable for the actions

of his agents, the Texas officers who extradited him from Ohio to

Texas.   He also argues that Cornyn is responsible for the

injuries he has received from other inmates since his return to

prison in Texas.    Vinson has not shown that Cornyn was personally

involved in the alleged constitutional violations and has not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50760
                                  -2-

shown a pattern of widespread abuse regarding extradition

practices by Texas officers or the injuries he has allegedly

received from other inmates.    Cornyn is not vicariously liable

for the actions of his subordinates.        See Thompkins v. Belt,

828 F.2d 298, 30304 (5th Cir. 1987).

     Vinson also argues that he has exhausted his state remedies

concerning his habeas claims.    However, Vinson has not cited or

presented copies of state court decisions establishing that he

raised these claims in the state’s highest court.       Therefore, he

has not shown that the district court erred in dismissing his

habeas claims without prejudice for failure to exhaust his state

remedies.   See Mercadel v. Cain, 179 F.3d 271, 275 (5th Cir.

1999).   Further, the district court for the Western District of

Texas was not the proper venue for filing the petition because

Vinson is in custody in the Northern District of Texas.       See

28 U.S.C. § 124; see also Hooker v. Sivley, 187 F.3d 680, 681-82

(5th Cir. 1999).

     The district court’s dismissal of his 42 U.S.C. § 1983

claims as frivolous and for failure to state a claim and the

dismissal of his habeas claims without prejudice as unexhausted

count as a strike under 28 U.S.C. § 1915(g).       See Patton v.

Jefferson Corr. Ctr., 136 F.3d 458, 463-64 (5th Cir. 1998).          The

dismissal of this appeal as frivolous also counts as a strike

under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d
383, 387 (5th Cir. 1996).    Vinson is cautioned that if he

accumulates a third strike under 28 U.S.C. § 1915(g), he may not

proceed in forma pauperis in any civil action or appeal while he
                          No. 01-50760
                               -3-

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   Vinson’s motions for

attorneys’ fees and for injunctive relief are DENIED.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING ISSUED.